DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election of Group I, claims 1-11, 19-20 in the reply filed on November 7, 2022 is acknowledged. Since no arguments were presented, the election is considered as without traverse.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 2, 5, 6, 7, 9, 11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4. Claims 2, 19, 20 are dependent on claim 1, but do not have prepositions “the” or “said” in front of cross-linked silicone microparticles. Further, claim 19 recites the article comprising about 6.25% to about 15% cross-linked acrylic copolymer microparticles in a carrier resin. However, there is a lack of antecedent basis for that claim since claim 1 is silent with respect to any cross-linked acrylic copolymer microparticles present.

5.  Claim 5 recites a limitation of the article having a texture that is soft and smooth. Claim 11 recites a limitation of the article being mar resistant. However, the terms  “soft”, “smooth” and “mar resistant” are relative terms, and it is not clear what level of softness, smoothness and mar resistance is assumed for the article to be considered “soft”, “smooth” and “mar resistant” in the present application.

6. Claims 6 and 7 recite the article being polyester copolymers or blends, or biaxially-oriented polyethylene terephthalate. However, it is not clear how the polymers or blends can be an article, and what kind of article the polymers or blends are assumed to be in the present application.

7. Claims 2, 9, 19 refer to percentage of the microparticles present in the article. However, it is not clear what said percentage is based on, i.e. weight, volume or any other parameter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-2, 4-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guenanten et al (US 2015/0044441), as evidenced by Polymethyl Methacrylate, Wikipedia.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

9. Guenanten et al discloses matt PMMA foil comprising an outer surface exhibiting the mattness (Abstract), the foil comprising a PMMA matrix and 0.5-20%wt, preferably 2-18%wt of one or more matting agents, specifically cross-linked polymer particles, wherein the cross-linked polymer particles are preferably crosslinked silicone particles and cross-linked PMMA particles ([0020], [0017], claims 1, 2, 4); the diameter of the particles is preferably 1.5-20 micron, or 2-6 micron ([0021]).
Thus, based on the teachings of Guenanten et al, it would have been obvious to  a one of ordinary skill in the art to choose and use cross-linked silicone particles having size of 1.5-20 micron or 2-6 micron in amount of 2-18%wt as the matting agent alone, or further in combination with cross-linked PMMA particles having size of 1.5-20 micron or 2-6 micron, including choosing cross-linked silicone microparticles in amount of 2.5-7.5%wt and the cross-linked PMMA microparticles in amount of 6.25-15%wt (as to instant claims 9, 10), with the total amount of the cross-linked polymer microparticles being 20%wt, since it would have been obvious to choose material based on its suitability. Since both cross-linked silicone particles and the cross-linked PMMA particles are used as matting agents to produce matte outer surface with low gloss, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the used cross-linked silicone particles and the cross-linked PMMA particles, so to produce the foil of Guenanten et al having a desired level of mattness/gloss, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10. All ranges in the foil of Guenanten et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

11. It is noted that PMMA is a thermoplastic resin, as evidenced by Polymethyl Methacrylate flyer, Wikipedia.
Thus, since the cross-linked silicone particles are dispersed in the PMMA matrix of the outer layer, therefore, part of the PMMA matrix of the outer layer appears to correspond the thermoplastic carrier for said cross-linked silicone particles and the other part of the PMMA matrix appears to correspond to additional thermoplastic resin as claimed in instant invention.

12. Since the foil of Guenanten et al is substantially the same as that claimed in instant invention, i.e. comprises a thermoplastic resin as matrix with as high as 20%wt of matting agents including cross-linked silicone microparticles as claimed in instant invention, therefore, the foil of Guenanten et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention, i.e. gloss level of less than 15 gloss units, being at least partially printable, soft, smooth and mar resistant, as claimed in instant invention as well (as to instant claims 1, 5, 11). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13.  Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 6,610,378) in view of Nakamura et al (US 2016/0194466).

14. Kimura et al discloses a biaxially oriented polyester film, specifically the polyester comprising 93%mol or more of ethylene terephthalate units (Abstract, Table 1), i.e. PET copolymer (as to instant claims 3), used for making food containers (Abstract, Title, as to instant claims 6, 7), the film comprising the PET and further 0.001-10%wt of organic grains having size of 0.01-10 micron (col. 8, lines 15-22), specifically silicone grains (col. 8, lines 30-35, as to instant claims 2, 4); wherein the film comprises an average roughness of as low as 0.001 micron (col. 8, lines 7-12).

15. Thus, since the silicone micrograins are dispersed in the PET matrix, therefore, part of the PET matrix appears to correspond the thermoplastic carrier for said silicone micrograins (as to instant claim 3) and the other part of the PET matrix appears to correspond to additional thermoplastic resin as claimed in instant invention (also as to instant claim 19).

16. Though Kimura et al does not specify the silicone micrograins being cross-linked, further used in combination with cross-linked PMMA microparticles,
Nakamura et al discloses a biaxially oriented polyester film comprising a polyethylene terephthalate (PET) copolymer matrix ([0025]) and 0.01-10%wt of particles having heat resistance, specifically cross-linked silicone resin and cross-linked acrylic resin particles; the particles having particle diameter of 0.001-5 micron ([0055], [0056], as to instant claims 2, 4, 20), wherein said particles are added to improve handling properties of the biaxially oriented PET film ([0055]).

17. Since both Nakamura et al and Kimura et al are related to biaxially oriented PET-based  films comprising minor amount of silicone microparticles, and thereby belong to the same field of endeavor, wherein Nakamura et al teaches addition of heat-resistant silicone microparticles and acrylic resin particles that are cross-linked to improve handling properties of said film ([0055]), therefore, based on the combined teachings of Kimura et al and Nakamura et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include cross-linked silicone microparticles of Nakamura et al in amount of 0.01-10%wt as the silicone microparticles added to the biaxially oriented PET film of Kimura et al, further optionally in combination with cross-linked acrylic resin microparticles of Nakamura et al, so to further improve handling properties of the biaxially oriented PET film of Kimura et al and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
18. Since the biaxially oriented PET film of Kimura et al in view of Nakamura et al is substantially the same as that claimed in instant invention, i.e. comprises PET matrix (i.e. corresponding to the thermoplastic resin and the carrier of instant claim 1) with cross-linked silicone microparticles having particle size of 0.001-5 micron present in amount of 0.01-10%wt, further in combination with cross-linked acrylic resin microparticles, the film is specified as having an average roughness of as low as 0.001 micron, i.e. being relatively smooth, therefore, the biaxially oriented PET film of Kimura et al in view of Nakamura et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention, i.e. gloss level of less than 15 gloss units, being at least partially printable, soft, smooth and mar resistant, as claimed in instant invention as well (as to instant claims 1, 5, 11). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 6,610,378) in view of Nakamura et al (US 2016/0194466) and Guenanten et al (US 2015/0044441).

20. The discussion with respect to Kimura et al (US 6,610,378) in view of Nakamura et al (US 2016/0194466) set forth in paragraphs 12-17 above is incorporated here by reference.

21. Though Kimura et al in view of Nakamura et al do not explicitly recite the PET film comprising cross-linked silicone microparticles having matte surface, the cross-linked acrylic resin microparticles being PMMA microparticles and used in amount of 6.25-15%.

22. However, Guenanten et al discloses matt PMMA foil comprising an outer surface exhibiting the mattness (Abstract), the foil comprising a PMMA matrix and 0.5-20%wt, preferably 2-18%wt of one or more matting agents, specifically cross-linked polymer particles, wherein the cross-linked polymer particles are preferably crosslinked silicone particles and cross-linked PMMA particles ([0020], [0017], claims 1, 2, 4); the diameter of the particles is preferably 1.5-20 micron, or 2-6 micron ([0021]).
Thus, Guenanten et al explicitly teaches that both crosslinked silicone microparticles and cross-linked PMMA microparticles are added to thermoplastic resins as matting agent to provide matte surface.

23. Therefore, based on the teachings provided by Guenanten et al, the PET film of Kimura et al in view of Nakamura et al comprising cross-linked silicone microparticles will intrinsically and necessarily comprise matte and printable surface as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24. Further, though Kimura et al in view of Nakamura et al do not explicitly recite the cross-linked acrylic resin microparticles being crosslinked PMMA microparticles, based on the teaching of Guenanten et al that cross-linked PMMA microparticles are added to thermoplastic resins in amount of up to 18%wt as matting agent to provide matte surface, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Guenanten et al and Kimura et al in view of Nakamura et al, and include, or obvious to try to include, the cross-linked PMMA microparticles into the PET film of Kimura et al in view of Nakamura et al, so to further provide matte surface to the PET film of Kimura et al in view of Nakamura et al, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

25. Since the biaxially oriented PET film of Kimura et al in view of Nakamura et al and Guenanten et al is substantially the same as that claimed in instant invention, i.e. comprises PET matrix (i.e. corresponding to the thermoplastic resin and the carrier of instant claim 1) with cross-linked silicone microparticles having particle size of 0.001-5 micron present in amount of 0.01-10%wt, further in combination with as high as 10%wt of cross-linked PMMA microparticles, the film is specified as having an average roughness of as low as 0.001 micron, i.e. being relatively smooth, therefore, the biaxially oriented PET film of Kimura et al in view of Nakamura et al and Guenanten et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention, i.e. gloss level of less than 15 gloss units, being at least partially printable, soft, smooth and mar resistant, as claimed in instant invention as well (as to instant claims 1, 5, 11). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


26. Claims 1-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 6,610,378) in view of Nakamura et al (US 2016/0194466) and Guenanten et al (US 2015/0044441), in further view of Hayashi et al (US 4,589,559).

27. The discussion with respect to Kimura et al (US 6,610,378) in view of Nakamura et al (US 2016/0194466) and Guenanten et al (US 2015/0044441), set forth in paragraphs 19-26 above, is incorporated here by reference.

28. Though Kimura et al discloses the biaxially oriented PET film being used for making food containers (Abstract of Kimura et al), Kimura et al in view of Nakamura et al and Guenanten et al do not teach said containers being blow-molded PET bottles. 

29. However, Hayashi et al discloses the use of biaxially oriented PET for making bottle-shaped containers by blow molding (Abstract).

30. Since the PET food containers, such as bottles,  are made from biaxially oriented PET by blow molding, as taught by Hayashi et al, therefore, based on the combined teachings of Hayashi et al and Kimura et al in view of Nakamura et al and Guenanten et al, it would have been obvious to a one of ordinary skill in the art to make, or obvious to try to make the PET food containers, including bottles, by blow molding of the biaxially oriented PET of Kimura et al in view of Nakamura et al and Guenanten et al as well, since it would have been obvious to choose material based on its suitability. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,904,976 discloses a polymeric biaxially oriented PET film comprising 0.5-30%wt of an opacifying filler. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764